Citation Nr: 0400842	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 RO decision, which denied the 
veteran's claim for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.  

In an April 2002 statement, the veteran requested a personal 
hearing at the RO, but in he cancelled his request in an 
April 2003 statement.  

The Board notes that in a January 2000 statement, the 
veteran's representative raised the issues of an increased 
rating for a service-connected right shoulder disability and 
an earlier effective date for the award of an increased 
rating for post-traumatic stress disorder and for a total 
compensation rating based on individual unemployability.  

As the RO has not adjudicated these matters, they are not in 
appellate status and are referred to the RO for appropriate 
consideration.  

(The Board notes further that this appeal is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  



REMAND

The veteran claims that he is entitled to financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  

In an April 2003 statement, he argued that he required a 
wheelchair due to problems he developed since he was 
diagnosed with diabetes mellitus.  He also noted problems 
with his back, hips and knees.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.808 (2003).  

The veteran is currently service-connected for the following 
disabilities:  coronary artery disease with congestive heart 
failure (60 percent disabling), depression with post-
traumatic stress disorder (50 percent disabling), bilateral 
blindness with cataracts and diabetic retinopathy (40 percent 
disabling), chondromalacia of the right knee with arthritis 
(20 percent disabling), residuals of right shoulder 
dislocation (20 percent disabling), diabetes mellitus type II 
(20 percent disabling), and hypertension (10 percent 
disabling).  

The medical evidence shows that on an April 1998 VA 
outpatient record the veteran was diagnosed with probable 
diabetic neuropathy.  

On a September 1998 VA examination, his diagnoses were lumbar 
disc degeneration with L4-5 radiculopathy and traumatic 
arthritis of the right shoulder with chronic pain and 
limitation of motion.  

A September 1998 VA outpatient record indicates diagnoses of 
diabetes type II, immobility secondary to peripheral 
neuropathy and radiculopathy, and traumatic arthritis of the 
right shoulder.  

The records from the VA prosthetics department indicate that 
the veteran requested an electric wheelchair due to chronic 
pain and immobility from arthritis, which reportedly caused 
problems in using a manual wheelchair.  

In June 2001, the veteran underwent VA examinations to 
evaluate his diabetes mellitus and his eyes.  The diagnoses 
on the ophthalmic evaluation were light perception of the 
left eye and decreased vision in the right eye to 20/50.  

On the diabetes evaluation, the veteran was seen in a 
motorized wheelchair but was able to walk to the examination 
table.  The examiner stated that the veteran was currently 
confined to a wheelchair due to musculoskeletal problems in 
his low back.  The examiner also noted that the veteran had 
paresthesias bilaterally in the lower extremities, which the 
veteran related to the problems in his back.  

On an April 2002 VA cardiology examination, it was noted that 
the veteran had chronic low back pain, reportedly caused by 
herniated disc, which severely limited his physical activity.  
It was also noted that most of the time the veteran sat in 
his motorized wheelchair, which he reported that he did not 
need but used for comfort due to his low back pain.  

After reviewing the record, it is the Board's judgment that 
additional development is required in order to ascertain 
whether the veteran has permanent loss of use of one or both 
feet, or ankylosis of one knee, for purposes of determining 
entitlement to the benefit sought.  

The veteran is confined to a wheelchair.  He has not been 
afforded a recent VA examination to evaluate the severity of 
his service-connected right knee.  Moreover, the medical 
evidence is ambiguous with regard to whether or not the 
veteran has peripheral neuropathy as a result of his service-
connected diabetes mellitus and, if so, whether it is the 
reason for his confinement to a wheelchair.  Thus, a VA 
examination is in order.  

The Board also notes that in April 2003 the veteran filed a 
claim of service connection for peripheral neuropathy claimed 
as secondary to his service-connected diabetes mellitus.  

The records indicate that the RO thereafter requested an 
examination in August 2003, but that the request was 
cancelled for reasons of incorrect jurisdiction.  It does not 
appear that the veteran was subsequently scheduled for an 
examination.  

The Board notes that in a September 2003 statement, the 
veteran's representative appeared to raise the claim of 
service connection for a low back disability claimed as 
secondary to the veteran's service-connected right knee 
disability.  The RO has not addressed that claim either.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law prior to the veteran's claim of entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  

The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A preliminary review of the claims file shows that, 
notwithstanding letters sent by the RO in February 2001 and 
April 2001, the veteran has not been adequately apprised of 
VCAA and the responsibilities of VA and claimant under that 
law with regard to his claim of entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of entitlement to financial assistance in 
the purchase of an automobile or other 
conveyance and adaptive equipment, or 
adaptive equipment only.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment for his 
service-connected disabilities.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
that are not already of record.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurologic 
examination, to determine the current 
severity of the service-connected right 
knee disability and to ascertain the 
current nature and likely etiology of any 
diabetic neuropathy and any low back 
disability.  All necessary tests should 
be accomplished.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
comment on whether the right knee is 
ankylosed.  The examiner should also 
furnish opinions as to (1) whether there 
is any diabetes neuropathy that has 
resulted in the loss or permanent loss of 
use of one or both lower extremities, and 
(2) whether any low back disability is 
proximately due to or the result of the 
veteran's service-connected right knee 
disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

4.  Then, the RO should adjudicate the 
veteran's claims of service connection for 
peripheral neuropathy claimed as secondary 
to the service-connected diabetes mellitus 
and of service connection for a low back 
disability claimed as secondary to the 
service-connected right knee disability.  
If the decision is adverse to the veteran, 
he should be notified of his appellate 
rights.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim for financial 
assistance in the purchase of an 
automobile or other conveyance and 
adaptive equipment, or adaptive equipment 
only.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




